Citation Nr: 0922379	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-19 294	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an disability rating greater than 10 percent 
for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from September 1944 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied the above claim.


FINDING OF FACT

In June 2007, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran submitted a letter dated in 
June 2007 indicating that he had decided to withdraw from 
further pursuing his claim.  This was reiterated by the 
Veteran's authorized representative in a Motion To Withdraw 
dated in June 2009.  As such, the Veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


